EXHIBIT 10.15.9
Fiscal Year [20_ _ ] Restricted Stock Units Grant
Terms and Conditions
          You have received an Award of Restricted Stock Units (the “RSUs”)
under the Monsanto Company [20_ _] Long-Term Incentive Plan, as amended (the
“Plan”). The Grant Date and the number of RSUs covered by this Award are set
forth in the document you received entitled “Fiscal [20_ _] Long-Term Incentive
Statement.” The Fiscal [20_ _] Long-Term Incentive Statement and these terms and
conditions collectively constitute the Award Certificate for the RSUs, and
describe the provisions applicable to the RSUs.
     1. Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Fiscal [20_ _] Long-Term Incentive Statement. The “Company” means Monsanto
Company, a Delaware corporation incorporated February 9, 2000.
     2. Nature of RSUs. The RSUs represent the right to receive, in certain
circumstances, a number of Shares determined in accordance with the Fiscal [20_
_] Long-Term Incentive Statement and these terms and conditions. Until such time
(if any) as Shares are delivered to you, you will not have any of the rights of
a common stockholder of the Company with respect to those Shares, your rights
with respect to the RSUs and those Shares will be those of a general creditor of
the Company, and you may not sell, assign, transfer, pledge, hypothecate, give
away, or otherwise dispose of the RSUs. Without limiting the generality of the
foregoing, you shall have no voting or dividend equivalent rights with respect
to the RSUs. Any attempt on your part to dispose of the RSUs will result in
their being forfeited.
     3. Vesting Schedule. The RSUs shall vest on November 15, [20__] (the
“Scheduled Vesting Date”), except as provided in Sections 4 and 5 below.
     4. Effect of Termination of Service. (a) If you experience a voluntary
Termination of Service before the later of (i) your 55th birthday and your
completion of five years of service with the Company and any of its Subsidiaries
and Affiliates and (ii) the first anniversary of the Grant Date, all unvested
RSUs shall immediately be forfeited. If you experience a voluntary Termination
of Service on or after the later of (x) your 55th birthday and your completion
of five years of service with the Company and any of its Subsidiaries and
Affiliates and (y) the first anniversary of the Grant Date (any such Termination
of Service, a “Retirement Event”), all outstanding RSUs shall immediately vest,
and the Shares shall be delivered in accordance with Section 6, generally on or
after November 15, [20_ _].
     (b) If you experience a Termination of Service as a result of death or
Disability prior to the first anniversary of the Grant Date, all unvested RSUs
shall immediately be forfeited. If you experience a Termination of Service as a
result of death or Disability on or after the first

1



--------------------------------------------------------------------------------



 



anniversary of the Grant Date, all outstanding RSUs shall immediately vest, and
the Shares shall be delivered in accordance with Section 6, generally on or
after November 15, [20_ _].
     (c) If you experience a Termination without Cause prior to the first
anniversary of the Grant Date, all unvested RSUs shall immediately be forfeited.
If you experience a Termination without Cause on or after the first anniversary
of the Grant Date, that number of unvested RSUs equal to the number of unvested
RSUs multiplied by the Vesting Fraction (determined as set forth below) shall
immediately vest, and any remaining unvested RSUs shall immediately be
forfeited. For purposes of this paragraph, if you experience a Termination
without Cause on or after the first anniversary of the Grant Date (i) either
(x) on or after your 55th birthday and your completion of five years of service
with the Company and any of its Subsidiaries and Affiliates, or (y) due to a
job-elimination program or divestiture of the Affiliate or Subsidiary of the
Company by which you are employed, the Vesting Fraction shall equal one, and
(ii) under any other circumstances, the Vesting Fraction shall be equal to a
fraction, the numerator of which is the number of days from the Grant Date
through the date of your involuntary Termination of Service, and the denominator
of which is the number of days from the Grant Date through the Scheduled Vesting
Date, provided, however, that in the event the product of the number of unvested
RSUs multiplied by the Vesting Fraction is not a whole number, the number of
RSUs that shall vest shall be rounded up to the next whole number. Delivery of
Shares shall be made in accordance with Section 6, generally on or after
November 15, [20_ _].
     (d) If you experience a Termination for Cause, all unvested RSUs shall
immediately be forfeited.
     5. Change in Control. The provisions of this Section 5 shall govern vesting
of this Award upon a Change of Control, notwithstanding the provisions of
Section 11.17 of the Plan.
     (a) Upon the occurrence of a Change of Control, notwithstanding any other
provision of this Award, the RSUs shall vest in full, except to the extent that
another award meeting the requirements of Section 5(b) is provided to you to
replace this Award (any award meeting the requirements of Section 5(b), a
“Replacement Award”). In the event that no Replacement Award is so provided to
you, this Award shall be converted into a cash account (based on the number of
RSUs as of the date of the Change of Control and the value per Share as of the
Change of Control), which shall accrue interest at the applicable federal
short-term rate provided for in Section 1274(d)(1)(A) of the Code, and be
settled in accordance with Section 6 below. For clarity, such account shall be
fully vested as of the Change of Control, in no event shall the amount of such
account be increased or decreased as a result of the circumstances of a
subsequent Termination of Service.
     (b) An award shall meet the conditions of this Section 5(b) (and hence
qualify as a Replacement Award) if: (i) it is a restricted stock unit in respect
of publicly traded equity securities of the Company or the surviving corporation
following the Change of Control, (ii) it has a value at least equal to the value
of the RSUs subject to this Award as of the date of the Change of Control,
(iii) it contains terms relating to vesting (including with respect to

2



--------------------------------------------------------------------------------



 



Termination of Service) that are substantially identical to those of this Award,
and (iv) its other terms and conditions are not less favorable to you than the
terms and conditions of this Award as of the date of the Change of Control.
Without limiting the generality of the foregoing, a Replacement Award may take
the form of a continuation of this Award if the requirements of the preceding
sentence are satisfied. If a Replacement Award is granted, the RSUs shall not
vest upon the Change of Control. The determination of whether the conditions of
this Section 5(b) are satisfied shall be made by the Committee, as constituted
immediately before the Change of Control, in its sole discretion.
     (c) If you experience (x) a Termination without Cause or (y) a termination
under circumstances entitling you to severance benefits under a constructive
termination provision (including, without limitation, a “good reason” provision
or a constructive “involuntary termination” provision) of an agreement, plan or
program covering you, in either case, at any time following a Change of Control,
the applicable Replacement Award shall vest in full, and the Shares shall be
delivered in accordance with Section 6.
     6. Delivery of Shares. The Company shall deliver to you a number of Shares
equal to the number of RSUs (if any) that vest pursuant to this Award (except
that in the event of settlement following conversion of this Award into a cash
account pursuant to Section 5(a), delivery shall be in cash), subject to
withholding as provided in paragraph 7 below. Such delivery shall take place as
soon as practicable, but in no event more than 90 days, after the Scheduled
Vesting Date. Notwithstanding any other provision of this Award, with respect to
a Termination of Service that is a “separation from service” within the meaning
of Section 409A of the Code and that occurs during the two-year period following
a Change of Control that qualifies as an event described in
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder, such
delivery shall take place as soon as practicable following the date of the
applicable Termination of Service. Nothing in this Award Certificate, including
Section 5, shall preclude the Company from settling upon a Change of Control the
Award if it is not replaced by a Replacement Award, to the extent effectuated in
accordance with Treas. Regs. § 1.409A-3(j)(ix).
     7. Withholding. Notwithstanding any other provision of this Award
Certificate, your right to receive Shares in settlement of any RSUs is subject
to withholding of all taxes that are required to be paid or withheld in
connection with the delivery of those Shares. Unless the Committee determines
otherwise, withholding of taxes in connection with the delivery of Shares in
settlement of the RSUs shall be satisfied by withholding by the Company of that
number of whole Shares having a Fair Market Value on the date of withholding
equal to the minimum amount required to be withheld.
     8. No Right to Continued Employment or Service. This Award Certificate
shall not limit or restrict the right of the Company or any Subsidiary or
Affiliate to terminate your employment or service at any time or for any reason.
     9. Effect of Award Certificate; Severability. This Award Certificate shall
be binding upon and shall inure to the benefit of any successor of the Company.
The invalidity or

3



--------------------------------------------------------------------------------



 



enforceability of any provision of this Award Certificate shall not affect the
validity or enforceability of any other provision of this Award Certificate.
     10. Amendment. The terms and conditions of this Award Certificate may not
be amended in any manner adverse to you without your consent.
     11. Plan Interpretation. Except as otherwise provided herein, this Award
Certificate is subject to the provisions of the Plan, and all of the provisions
of the Plan are hereby incorporated into this Award Certificate as provisions of
the RSUs. If there is a conflict between the provisions of this Award
Certificate and the Plan, the provisions of the Plan govern (except as provided
otherwise in this Award Certificate). If there is any ambiguity in this Award
Certificate, any term that is not defined in this Award Certificate, or any
matters as to which this Award Certificate is silent, the Plan shall govern,
including, without limitation, the provisions of the Plan addressing
construction and governing law, as well as the powers of the Committee, among
others, to (a) interpret the Plan, (b) prescribe, amend and rescind rules and
regulations relating to the Plan, (c) make appropriate adjustments to the RSUs
in the event of a corporate transaction, and (d) make all other determinations
necessary or advisable for the administration of the Plan.

4